DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 07/24/2020; claim(s) 1- 20 is/are pending herein; claim(s) 1, 16, & 19 is/are independent claim(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a computing component [Wingdings font/0xE0] discussed in para. 0051, e.g., items 140s (like CPU, memory) in fig. 1, 1.4
an environmental control component[Wingdings font/0xE0] discussed in paras. 0038, 0067, items 177, 179, 142 (like disrupters, holes) in fig. 1.3
an environmental manager[Wingdings font/0xE0] discussed in paras. 0049, 0098, items 130 in fig. 1.2 and item 200 in Fig. 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 9 & 16- 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sprague et al. [Sprague] (US 20160286691 A1).

Regarding claim 1, Sprague teaches an information handling system, comprising: (fig. 2, [005]);
(a) a computing component [“electronic equipment”, e.g., “one or more pieces of outside plant equipment 72”] that is sensitive to corrosion ([0023, 0035]); and
(b) a chassis [“equipment enclosure” with “housing 52”] in which the computing component is disposed ([0020]), the chassis is adapted to:
 receive [“interior 104 of the enclosure 100—is positioned in the airflow path…for controlling the temperature of the electronic equipment”] an airflow used to thermally manage the computing component, and expel the airflow after thermally managing the computing component ([0026-0027, 0031]); and 
(c) an environmental control component [one or more of hydrophobic or other 1filter(s) like filter 112 and/or damper(s) for “preventing water and/or contaminates” and “removing any water that passes through”, “fan 114”, “a particle filter 118”] adapted to reduce a condensation formation propensity [“prevent water” and/or “employing one or more teachings herein for controlling environmental conditions (e.g., temperature, humidity and/or condensation)” means reducing condensation formation propensity] of a portion of the airflow that traverses the chassis proximate to the computing component ([0024, 0030, 0040]).
Sprague teaches:
0026] FIG. 2 illustrates an outdoor electronic equipment enclosure 100 according to another example embodiment of the present disclosure. As shown in FIG. 2, the enclosure 100 includes a housing 102 defining an interior 104 and having an intake port 106, an exhaust port 108, an airflow path extending from the intake port 106 to the exhaust port 108, and an equipment bay 110 for receiving the electronic equipment. The equipment bay 110--which may be at any desired location(s) within the interior 104 of the enclosure 100--is positioned in the airflow path between the intake port 106 and the exhaust port 108. In this manner, air passes around and/or through the electronic equipment horizontally, vertically and/or at other angles as may be necessary or desired for controlling the temperature of the electronic equipment.

[0030] The filter 112 (and the filters employed in the embodiment of FIG. 1, if any) may be a hydrophobic and/or membrane filter for preventing solid and/or liquid contaminates from reaching the interior 104 of the housing 102 via the intake port 106. For example, the hydrophobic filter 112 may be a hydrophobic membrane filter. Examples of suitable hydrophobic membrane filters include those available from Gore and Schrofftec. In some embodiments, the hydrophobic filter has a pore size sufficient to filter out, among other things, salt particles in marine environments. Alternatively, other types of filters may be employed. If a filter capable of blocking liquids is not employed, the enclosure will preferably including a drain for removing any water that passes through the filter before the water can reach the electronic equipment within the enclosure.

[0035] Additionally, or alternatively, the controller may be configured to inhibit condensation by controlling the relative humidity within the interior of the enclosure. For example, the controller may be configured to maintain the relative humidity in the enclosure below a particular setpoint, such as 65% relative humidity. Maintaining a low relative humidity may also reduce corrosion of equipment within the enclosure, which can occur even without condensation.



    PNG
    media_image1.png
    694
    723
    media_image1.png
    Greyscale

  Regarding claim 2, Sprague further teaches the information handling system of claim 1, wherein the environmental control component is adapted to reduce the condensation formation propensity of the portion of the airflow by changing [“the 2fan 114 is operating.”] a direction of the portion of the airflow prior to traversing the chassis proximate to the computing component ([0027], fig. 2).
  
Regarding claim 3, Sprague further teaches the chassis of claim 1, wherein the environmental control component comprises: a flat surface oriented normal [filter 112/ or “Baffles may also be provided” are shown normal to the airflow from the intake vents in fig. 2] to the portion of the airflow ([0031, 0039]).
  
Regarding claim 4, Sprague further teaches the chassis of claim 3, wherein the flat surface of the environmental control component impedes [“reduce airspeed and protect the damper”] laminar flow of the airflow ([0039]).  

Regarding claim 5, Sprague further teaches the information handling system of claim 1, wherein the environmental control component is adapted to reduce the condensation formation propensity of the portion of the airflow by increasing [“reduce airspeed”] turbulence of the portion of the airflow prior to the airflow traversing the chassis proximate to the computing component ([0039]).
  
Regarding claim 6, Sprague further teaches the chassis of claim 5, wherein the environmental control component comprises: a plurality of holes, wherein the portion of the airflow traverses the plurality of holes [holes of the filter] ([0030]).  

Regarding claim 7, Sprague further teaches the chassis of claim 6, wherein the portion of the airflow that traverses the plurality of holes flows in a direction normal to a surface of the computing component ([0030, 033], figs. 1/2).  

Regarding claim 8, Sprague further teaches the chassis of claim 6, wherein a depth of the plurality of holes [the central arrow from item 114 is shown normal to the circuit 110 in fig. 2] is oriented normal to a surface of the computing components (fig. 2)

Regarding claim 9, Sprague further teaches the information handling system of claim 1, wherein the environmental control component is adapted to reduce the condensation formation propensity of the portion of the airflow by condensing water vapor in the portion of the airflow prior to traversing the chassis proximate to the computing component (Fig. 2, [0033]).

Regarding 16, the rejection of claim 1 is incorporated. Sprague further teaches a method for environmentally managing an information handling system, comprising: ([015], fig. 2);
thermally [“for controlling the temperature”] managing a computing component [item 72] that is sensitive to corrosion using an airflow received by a chassis [housing 103] that houses the computing component ([0026]); and 
while thermally managing the computing component, reducing a condensation formation propensity of a portion of the airflow that traverses the chassis proximate to the computing component using an environmental control component [e.g., ports 106/filters 112/118/fans], wherein the environmental control component is a passive device [“filter(s) and/or damper(s)” is/are passive device because they are independent of command of the controller 68] ([0033, 0039], figs. 1-2).  

Regarding claim 17, Sprague further teaches the method of claim 16, wherein the environmental control component reduces the condensation formation propensity of the portion of the airflow by changing a direction [fans change the direction of the intake air] of the portion of the airflow prior to traversing the chassis proximate to the computing component ([0034]).  
Regarding claim 18, Sprague further teaches the method of claim 16, wherein the environmental control component reduces the condensation formation propensity of the portion of the airflow by increasing turbulence [“Baffles may also be provided on the intake” to reduce airspeed] of the portion of the airflow prior to traversing the chassis proximate to the computing component ([0039]).  
Regarding claim 19, Sprague teaches invention of this claim for the similar reasons discussed above in claim 16.

Regarding claim 20, Sprague teaches the non-transitory computer readable medium of claim 19, wherein the environmental control component reduces the condensation formation propensity of the portion of the airflow by increasing turbulence of the portion of the airflow as the portion of the airflow traverses the chassis proximate to the computing component ([0039]).

Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bryan et al. [Bryan] (US 9807911 B1).

Regarding claim 1, Bryan teaches an information handling system [system shown in fig. 1], comprising:
 a computing component that is sensitive to corrosion [“downstream heat-producing 3components 134 coupled to the chassis 108”] (figs. 1A, 2A, Col. 6, lines 25-35); and
 a chassis [“the chassis 108 “] in which the computing component is disposed, the chassis is adapted to: (Col. 6, lines 25-40);
receive [“to cool the various components installed in various portions of the chassis interior”] an airflow used to thermally manage the computing component, and expel the airflow after thermally managing the computing component (Step 1012, Col. 24, lines 54-60); and
 an environmental control component [“moving device 107 can supply the inlet airflow 116 that has passed through the inlet air plenum 102, via ducting 111 and fans 109”] adapted to reduce a condensation formation propensity of a portion of the airflow that traverses the chassis proximate to the computing component (fig. 1A, 1B, Col.7, lines 49- 60).

    PNG
    media_image2.png
    566
    813
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10- 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague in view of Brookhart et al. [Brookhart] (US 20180149579 A1).

Regarding claim 10, Sprague teaches of using an environmental manager [controller 68] to selectively perform one or more corrosion risk remediate actions [operate heater 70/fans/air conditioner] to avoid the impact of the corrosion on components installed inside the equipment enclosure based on monitoring of the various conditions of the components/enclosure ([0018, 0035, 0042]). Specifically, Sprague further teaches the chassis of claim 1, further comprising:
an environmental manager [controller 68] programmed to:
monitor an environmental corrosion risk associated with the computing component, make a determination [controller 68 can access information that the fan/filter/baffles/damper will have impact on reducing the condensation/corrosion so can be considered low-risk for the corrosion] that the computing component is associated with the environmental control component ([0018-0020]).
Sprague briefly mentions that the enclosure 50 include more than one computing components [“more pieces of outside plant equipment 72”] and controlling the progressing of corrosion to plant equipment 72s due to environmental effects such as condensation and other factors ([0023]). However, it is silent about evaluating condensation/corrosion risk for each of the different computing components. Thus, Sprague fails to teach the environmental manager to estimate a corrosion risk of the computing component even for the low-risk or high-risk components.
 In summary, Sprague teaches all elements of the claim except:
 estimate a corrosion risk of the computing component based on:
the environmental corrosion risk, and a risk reduction factor associated with the environmental control component;
make a second determination that the corros10n risk of the computing component indicates a premature failure of the computing component; and
remediate, in response to the second determination, the corrosion risk of the computing component as claimed.
Brookhart is directed to a controller [“corrosion risk assessment module 106”] configured to monitor/analyze various information associated with a machine/enclosure having pluralities of components [components 104, analogous to “more pieces of outside plant equipment 72” of Sprague] to determine/estimate corrosion risk present on each of the different components and comparing the determined risk with the corresponding threshold(s) [“pre-determined component corrosion stress allowable”] for that component to remediate the corrosion risk (Figs. 1/2, [0021, 0024]). Specifically, Brookhart teaches/suggests an environmental manager [module 106 that executes the step of fig. 2] programmed to
monitor an environmental corrosion risk associated with the machine component [components 104s shown in fig. 1], make a determination that the machine component is associated with the environmental control component [low-risk component rather than high-risk component can be understood by PHOSITA as components associated with environmental control component], in response to the determination [“comparing the determined component corrosion stress to a pre-determined component corrosion stress” for low-risk components because Brookhart suggests components can be of high-risk and low risk types]: estimate a corrosion risk [“risk can be analyzed on a component-by-component basis for those components”] of the machine component based on: the environmental corrosion risk, and a risk reduction factor [low risk based on “environmental and aircraft configuration data”] associated with the environmental control component, make a second determination [needing a maintenance for the individual component in S208] that the corrosion risk of the machine component indicates a premature failure of the machine component ([0024-0025, 0031-0033]); and
 remediate [“recommending a maintenance action”], in response to the second determination, the corrosion risk of the computing component ([0008, 0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Brookhart and Sprague because they both related to computer monitoring environmental conditions (temperature, humidity) to avoid corrosion of the pluralities of monitored components and (2) modify the system of Sprague to identify corrosion risk for each of the computing components (“protect one or more pieces of outside plant equipment 72”) placed inside its enclosure 52 and take one or more corrosion remediate actions such as repair recommendation as in Brookhart. Doing so which specific individual computing component that needs attention (for corrosion maintenance and or temperature/humidity control) can be provided to an operator (Brookhart, [0008, 0038]). As such, the combination of Sprague and Brookhart (not individually) teaches/suggests “in response to the determination: estimate a corrosion risk of the computing component based on: the environmental corrosion risk, and a risk reduction factor associated with the environmental control component; make a second determination that the corros10n risk of the computing component indicates a premature failure of the computing component; and remediate, in response to the second determination, the corrosion risk of the computing component” and renders invention of this claim obvious to PHOSITA.

Regarding claim 11, Sprague in view of Brookhart further teaches/suggests wherein remediating the corrosion risk of the computing component comprises: 	performing an action set comprising at least one selected from the group consisting of: increasing [“typically increase the temperature within the enclosure by turning off”] a temperature of the computing component; and decreasing [“maintain the relative humidity in the enclosure below a particular setpoint”] a humidity level of an internal environment of the chassis proximate to the computing component (Sprague, [0022, 0035]).

Regarding claim 12, Sprague in view of Brookhart further teaches/suggests the chassis of claim 10, wherein the environmental manager is further programmed to: 	monitor a second environmental corrosion risk associated with a second component (monitoring for high-risk type of components that are far from the fan/filter in the equipment bay 110 in the combination of Sprague and Brookhart);
 make a third determination that the second component is not associated [“high risk components”] with any environmental control components, in response to the third determination: estimate a second corrosion risk of the second component based on: the second environmental corrosion risk, and no risk reduction factors associated with any environmental control components; make a fourth determination that the second corrosion risk of the second component indicates a second premature failure of the second component; and remediate [recommending a maintenance action for the high-risk component 72 of the enclosure 102 in the combination], in response to the fourth determination, the second corrosion risk of the second component (Sprague, fig. 2 Brookhart, [0024-0025]).

Regarding claim 13, Sprague in view of Brookhart further teaches/suggests the chassis of claim 10, wherein the environmental corrosion risk is estimated based on a temperature of the computing component and a relative humidity level of an internal environment of the chassis proximate to the computing component (Sprague, [0025] & Brookhart [009, 0026]).

Regarding claim 14, Sprague in view of Brookhart further teaches/suggests the chassis of claim 10, wherein the environmental corrosion risk is estimated based on a corrosion rate measured by a corrosion detector [corrosivity sensor 211] (Brookhart, [006, 0023]).
Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Specifically, prior arts fail to teach/suggest “a reduction in the corrosion rate of the computing component that is based on a rate of water vapor removal provided by the environmental control component” when viewed with the remaining limitations as part of estimating a corrosion risk of the computing component that is associated with the environmental control component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Sun (US 20080204996 A1) teaches an environmental control component [“air guiding plates” like 10/11 having plurality of guiding holes, wherein size in cross section of each of the walls gradually decreases4 along a direction from the inlet to the outlet] adapted to reduce a condensation formation propensity of a portion of the airflow that traverses the chassis proximate to the computing component [“plurality of hard disk drives installed in the enclosure 20”] and also using the environmental control component to make the airflow more turbulent ([0004, 0006, 0015-0017]).
2) Goergen et al. (US 20180038785 A1) teaches determining corrosion risk on one or more monitored computing components installed inside a chassis exceeding a threshold (step 519) and remediate the corrosion risk of the computing component (Fig. 1, 5, [0033]).
3) Kochelek (US 20170100617 A1) teaches environmental corrosion risk is estimated based on a corrosion rate measured by a corrosion detector [“corrosion detector 204H”] as recited in claim 14 ([0098, 0128, 0144]).

Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Here, the filter appears as analogous to applicant’s fig.1.3’s nozzle plate 179 or airflow disrupter 177.
        2 please note, para. 0064 of the spec states “environmental control components may include gas movers such as fans, airflow disrupters”.
        3 These components appear analogous to applicant’s components A 140.1 shown in fig. 1.3
        4 The decrease in size of the hole from inlet to outlet can cause increase in speed of the airflow as stated in para. 0068 of the specification.